Exhibit 10.4

 

Execution Version

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between BARCLAYS BANK
PLC (the “Assignor”) and LASALLE BANK NATIONAL ASSOCIATION (the “Assignee”) is
dated as of April 7, 2006. The parties hereto agree as follows:

 

1.             PRELIMINARY STATEMENT. The Assignor is a party to a Credit
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the “Credit Agreement”) described in Item 1 of
Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

 

2.             ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Credit Agreement relating to the loans listed in Item 3 of
Schedule 1 and the other Facility Documents. The total of the Revolving Credit
Commitment and the Letter of Credit Participation Amount purchased by the
Assignee hereunder is set forth in Item 4 of Schedule 1.

 

3.             EFFECTIVE DATE. The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after a Notice of Assignment substantially in the form of Exhibit I attached
hereto has been delivered to the Agent. Such Notice of Assignment must include
any consents required to be delivered to the Agent by Section 13.3.1 of the
Credit Agreement. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date under
Sections 4 and 5 hereof are not made on the proposed Effective Date or if any
other condition precedent agreed to by the Assignor and the Assignee has not
been satisfied. The Assignor will notify the Assignee of the proposed Effective
Date not later than the Business Day prior to the proposed Effective Date. As of
the Effective Date, (i) the Assignee shall have the rights and obligations of a
Lender under the Facility Documents with respect to the rights and obligations
assigned to the Assignee hereunder and (ii) the Assignor shall relinquish its
rights and be released from its corresponding obligations under the Facility
Documents with respect to the rights and obligations assigned to the Assignee
hereunder.

 

4.             PAYMENT OBLIGATIONS. On and after the Effective Date, the
Assignee shall be entitled to receive from the Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Agent with respect to all Revolving Credit
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.

 

--------------------------------------------------------------------------------


 

5.             FEES PAYABLE BY THE ASSIGNEE. The $3,500 processing fee required
to be paid to the Agent in connection with this Assignment Agreement has been
waived by the Agent.

 

6.             REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim created by the Assignor. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Facility Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in any Facility Document or in
connection with any of the Facility Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Facility Documents,
(v) inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Revolving Credit Loans or
the Reimbursement Obligations or (vii) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Revolving Credit Loans, the
Letters of Credit or the Facility Documents.

 

7.             REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that
it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and with reliance upon the Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Facility Documents, (iii) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the
Facility Documents as are delegated to the Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Facility Documents are required to be performed by it as a Lender, and
(v) confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the
Facility Documents will not be “plan assets” under ERISA.

 

8.             INDEMNITY. The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed under this Assignment Agreement.

 

9.             SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee
shall have the right pursuant to Section 13.3.1 of the Credit Agreement to
assign the rights which are

 

2

--------------------------------------------------------------------------------


 

assigned to the Assignee hereunder to any entity or person, provided that
(i) any such subsequent assignment does not violate any of the terms and
conditions of the Facility Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Facility Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not hereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

10.           REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the
Aggregate Revolving Credit Commitment or the Letter of Credit Commitment occurs
between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the dollar amount purchased shall be recalculated based on the reduced Aggregate
Revolving Credit Commitment or Letter of Credit Commitment, as the case may be.

 

11.           ENTIRE AGREEMENT. This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.

 

12.           GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.

 

13.           NOTICES. Notices shall be given under this Assignment Agreement in
the manner set forth in the Credit Agreement.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By: /s/ 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

LASALLE BANK NATIONAL

 

ASSOCIATION

 

 

 

By:

/s/ Brandon S. Allison

 

 

 

 

 Title:

Vice President

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO ASSIGNMENT AGREEMENT

 

1.

Description and Date of Credit Agreement:

 

 

 

That certain Second Amended and Restated Credit Agreement, dated as of
January 31, 2005, among the Navigators Group, Inc., the financial institutions
named therein, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

 

2.

Date of Assignment Agreement:

April 7, 2006

 

 

3.

Amounts (As of Date of Item 2 above):

 

 

 

 

 

 

Revolving Credit
Facility

 

Letter of Credit
Facility

 

 

(a)

 

Aggregate Revolving Credit Commitment and Letter of Credit Commitment under
Credit Agreement

 

$

10,000,000

 

$

115,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Assignee’s Percentage of each Facility purchased under the Assignment Agreement
(taken to five decimal places);

 

6.40000

%

6.40000

%

 

 

 

 

 

 

 

 

 

 

(c)

 

Amount of Assigned Share in each Facility purchased under the Assignment
Agreement:

 

$

640,000

 

$

7,360,000

 

 

 

 

 

 

 

 

 

 

 

 

4.

Total of Assignee’s Revolving Credit Commitment and Letter of Credit
Participation Amount purchased hereunder:

 

$

8,000,000

 

 

 

 

 

 

 

 

 

 

 

5.

Proposed Effective Date:

 

 

 

April 7, 2006

 

 

5

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC

LASALLE BANK NATIONAL

 

ASSOCIATION

 

 

By:

 

 

 

Title:

 

 

By:

 

 

 

 

 Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TO ASSIGNMENT AGREEMENT

 

NOTICE
OF ASSIGNMENT

 

April 7, 2006

 

To:

 

The Navigators Group, Inc.

 

 

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

From:

 

Barclays Bank plc (the “Assignor”)

 

 

 

 

 

LaSalle Bank National Association (the “Assignee”)

 

1.             We refer to that certain Credit Agreement (the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

 

2.             This Notice of Assignment (the “Notice of Assignment”) is given
and delivered to the Borrower and the Agent pursuant to Section 13.3.2 of the
Credit Agreement.

 

3.             The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of April 7, 2006 (the “Assignment Agreement”), pursuant to
which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstandings, rights and obligations under the Credit
Agreement relating to the facilities listed in Item 3 of Schedule 1. The
Effective Date of the Assignment Agreement shall be the later of the date
specified in Item 5 of Schedule 1 or two Business Days (or such shorter period
as agreed to by the Agent) after this Notice of Assignment and any consents and
fees required by Sections 13.3.1 and 13.3.2 of the Credit Agreement have been
delivered to the Agent; provided that the Effective Date shall not occur if any
condition precedent agreed to by the Assignor and the Assignee has not been
satisfied.

 

4.             The Assignor and the Assignee hereby give to the Borrower and the
Agent notice of the assignment and delegation referred to herein. The Assignor
will confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.

 

7

--------------------------------------------------------------------------------


 

5.             If Revolving Credit Notes are outstanding on the Effective Date,
the Assignor and the Assignee request and direct that the Agent prepare and
cause the Borrower to execute and deliver new Revolving Credit Notes or, as
appropriate, replacement notes, to the Assignor and the Assignee. The Assignor
and, if applicable, the Assignee each agree to deliver to the Agent for
forwarding to the Borrower the original Revolving Credit Note received by it
from the Borrower upon its receipt of a new Revolving Credit Note in the
appropriate amount.

 

6.             The Assignee advises the Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

 

7.             The Assignee hereby represents and warrants that none of the
funds, monies, assets or other consideration being used to make the purchase
pursuant to the Assignment Agreement are “plan assets” as defined under ERISA
and that its rights, benefits, and interests in and under the Facility Documents
will not be “plan assets” under ERISA.

 

8.             The Assignee authorizes the Agent to act as its agent under the
Facility Documents in accordance with the terms thereof. The Assignee
acknowledges that the Agent has no duty to supply information with respect to
the Borrower or the Facility Documents to the Assignee until the Assignee
becomes a party to the Credit Agreement.

 

BARCLAYS BANK PLC

LASALLE BANK NATIONAL

 

ASSOCIATION

 

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND CONSENTED TO
BY JPMORGAN CHASE BANK, N.A., as
Administrative Agent

ACKNOWLEDGED AND CONSENTED TO
BY THE NAVIGATORS GROUP, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------